WALLACE, JUDGE:
The claimants filed this claim for damages caused by a clogged drainage ditch and pipes maintained by the respondent.
The claimant’s home is located at 5677 Hubbard’s Branch Road in Wayne County, West Virginia, on a 48-acre tract of land. This tract fronts the road for about 1000 feet. The house is situated approximately 300 to 400 feet from the road and 50 to 80 feet below the road level. Ingress and egress is provided by a driveway from the raod down to the house. There is a hill on the opposite side of the road, and drainage from the hill and that general area is carried in a ditch line along the road, crossing drains under the road.
Testimony revealed that the ditch and drains were clogged with dirt, trash, and other debris. The water, instead of going through the ditch line and drains, crossed the road and flowed down the claimants’ driveway, washing it out. As a result, the claimants’ truck and automobile were damaged during ingress and egress.
*169The claimants made numerous calls in 1978 and 1979 to respondent’s district office in Huntington and to respondent’s office in Charleston requesting assistance in the opening of the drainage ditch and drains. After the complaints and after this claim was filed, respondent cleaned out the ditch line and opened two drains, relieving the condition.
It is the opinion of the Court that the respondent’s failure to properly maintain the drainage ditch and drains servicing Hubbard’s Branch Road was the cause of the damages sustained by the claimants’ vehicles and driveway.
Evidence introduced by the claimants indicates that it was necessary to replace the shocks, muffler, and tail pipe assembly on their 1978 Chevrolet pickup truck at a cost of $201.68, and replace the muffler and tail pipe on their 1976 Plymouth Grand Fury automobile at a cost of $67.88. An additional $249.75 was expended for slag, limestone, and bulldozer work on the driveway. The claimant Mrs. Terango testified that an additional two loads of limestone were needed to complete the road repair at a cost of $100.40 per load for a total of $200.80.
Accordingly, from the record, the Court hereby makes an award to the claimants in the amount of $720.11.
Award of $720.11.